Quinn, Chief Judge
(dissenting):
I disagree with a number of the implications of the principal opinion. For example, I do not construe the Tanner case, 14 USCMA 447, 34 CMR 227, as resting merely on an alleged threat of prosecution by civilian authorities. The threat was that the accused would be subject to greater punishment, and would not be separated from the service by way of a pending administrative discharge if he did not cooperate by making a statement. The joinder of the threat of civilian prosecution with the idea of greater punishment is evident from the following excerpt from the opinion in that case:
“. . . [W]e believe it open to the fact finders to have concluded that accused, having denied his guilt for a period of three days was finally persuaded to confess — even against advice of counsel — by the threat of receiving more severe punishment at the hands of civil authorities for his lack of cooperation and the alleged assurance that confessing his guilt would result in no proseeutory impediment to his already pending administrative discharge.” lid., at page 450.]
In United States v Askew, 14 USCMA 257, 264, 34 CMR 37, I questioned whether a promise not to interrogate a third person is an improper influence in considering the voluntariness of a pretrial statement by the accused.
Also, I disagree with the conclusion of the principal opinion that the instructions in this case were not sufficient to present properly to the court members the issue of voluntariness. The evidence dealing with voluntariness could reasonably be divided into two broad classes, namely, the conditions under which the accused was interrogated and his request for counsel. The law officer recognized the divisibility of the evidence, and instructed the court-martial as to both situations. In *247regard to the conditions of interrogation, he expressly advised the court-martial that:
. . The fact that the accused was interrogated for an extended period of time, or otherwise subjected to treatment which may have been the effective cause of his making such statements, is a matter which you must consider in your determination as to whether the statements were voluntarily made. If, after considering these matters and all the other evidence which touches on the voluntariness or involuntariness of the statements, you do not determine beyond a reasonable doubt that the statements were voluntary, then you must reject the statements and disregard them as evidence.”
As to the accused’s request for counsel, he specifically presented this issue to the court-martial as follows:
“Evidence has also been presented which places in issue the question of whether during interrogation of the accused he requested but was denied the opportunity of consulting with legal counsel. If the accused requested and was denied his right to consult counsel, ,you must refuse to consider his statements.”
In my opinion, the law officer did not have to go beyond his presentation of the broad issues and detail the specific evidence that came under each heading. I would, therefore, affirm the decision of the board of review.